Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, there is insufficient antecedent basis in the claims for “the maximum flow cross-section of the bypass duct”.
In claim 6, it is not understood how the control unit can adjust an output pressure to a desired value by appropriately controlling the valve, if the control unit merely transmits the measured pressure by the pressure sensor to the control valve as an input signal.  These limitations are seen as mutually exclusive.  (If the control valve compares the measured pressure to the desired value, then the control valve would be performing the control function, not the control unit.  If the control unit performs the comparison, then the control unit would have to change the signal sent to the control valve accordingly, rather than merely forwarding the sensed pressure to the control valve.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 (2 and 6 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Groves (US 2017/0083030).
Regarding claim 1, Groves discloses a pressure controller for adjusting a pressure in a container connected downstream of the pressure controller and in fluid communication with the pressure controller, wherein the pressure controller includes 
a main fluid duct (104, 148, 116) having a fluid input (104) and a fluid output (116) leading to the container (114) and Includes a control valve (144) for adjusting a fluid pressure at the fluid output, 
wherein the pressure controller includes a bypass duct (118, 150, 106) branching off from the main fluid duct downstream of the control valve, configured for venting of the main fluid duct (106 is a “vent line”), 
wherein a flow cross-section of the bypass duct (at constriction 147; alternatively read as the flow cross section inside of valve 146 which closes of the flow path through 150) is smaller than a maximum flow cross-section of the main fluid duct (e.g., at a location along 148 other than at 145).
2. The pressure controller according to claim 1, wherein the maximum flow cross-section of the bypass duct is between 0.1% and 10% of the maximum flow cross-section of the main fluid duct (as understood, as valve 146 closes, it transitions through this range).
3. The pressure controller according to claim 1, wherein the pressure controller includes an electromagnetically actuatable vent valve (146 is illustrated as a solenoid valve), the flow cross-section of the bypass duct being adjustable by the vent valve (as read under the alternative interpretation, where the flow cross-section of the bypass duct is read as that which is created by the valve 146).
4. The pressure controller according to claim 1, wherein the pressure controller includes a control unit (152) for controlling the control valve (144), the control unit being configured to adjust an output pressure at the fluid output to a desired value by appropriately controlling the control valve (e.g., para. 0037).
5. The pressure controller according to claim 1, wherein the pressure controller comprises a pressure sensor (162) which is arranged downstream of the control valve and in fluid communication with the main fluid duct to measure an actual pressure in the main fluid duct downstream of the control valve (e.g., para. 0035).
6. The pressure controller according to claim 5, wherein the pressure controller includes a control unit for controlling the control valve, the control unit being configured to adjust an output pressure at the fluid output to a desired value by appropriately controlling the control valve, and wherein the control unit is configured to transmit an actual pressure measured by the pressure sensor to the control valve as an input signal (as understood, the control signal sent to the valve is seen as a proportional equivalent of the measured pressure).
10. The pressure controller according to claim 1, wherein the vent valve is formed as a control valve (it controls the venting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Kessel (US 4,253,480).

Should it be determined that Groves does not disclose the valve to be an electromagnetic valve, then see Kessel, which teaches that it was known in the art at the time of filing to embody such a valve as an electromagnetic valve (solenoid valves 2, 3).  To create valve movement from an electrical control signal as required of Groves, it would have been obvious to embody the valves as electromagnetic valves, as claimed, and as taught by Kessel.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves alone.

Groves discloses the invention as claimed with exception to the carrier plate, housing cover with electrical interfaces, and piping-free body as claimed.  However these features were all well-known in the art as means for physically embodying a pressure control system, and it would have been obvious to physically embody Groves’ system using such features, for example to reduce the number of parts and provide protection for Groves’ controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0012027 discloses a similar system at Figure 7 which controls a pressure in part 2 using a pressure sensor 13, controller 12, supply valve 14 and vent valve 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881l4 or  and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/14/2022